Exhibit CORONUS SOLAR INC. (formerly, InsightfulMind Learning, Inc.) Suite 300 - 1055 West Hastings Street Vancouver, B.C.V6E 2E9 Canada Telephone604-609-6152 Facsimile604-684-6024 www.insightfulmind.com NEWS RELEASE For Immediate Release OTCBB - IMNDF CLOSING OF ACQUISITION OF CORONUS ENERGY CORP. Vancouver, B.C. – November 6, 2009 – Jeff Thachuk, President of Coronus Solar Inc. (formerly, InsightfulMind Learning, Inc.) (the “Company”) announced today that, further to the Company's News Release of August 11, 2009, the Company has completed, effective November 2, 2009, the acquisition (the "Acquisition") of all of the issued and outstanding shares of Coronus Energy Corp. ("Coronus SubCo"), a start-up stage company founded to deploy and operate utility-scale solar power systems in the State of California, in consideration of the Company issuing 1,000,000 commons shares at a deemed price of US $0.05 per share to Mark Burgert. The terms of the Acquisition were approved by the Shareholders of the Company at the Company's annual and special general meeting held on October 13, 2009. In addition, the Company has issued Mr. Burgert 75,000 incentive stock options, exercisable at US $0.13 per share until April 22, 2015 and 100,000 incentive stock options, exercisable at US $0.13 per share until March 31, As previously announced, in connection with the closing of the Acquisition, all 4,525,000 common shares of the Company collectively held between Messrs. Thachuk and Burgert following the Acquisition have be placed into voluntary escrow, to be released to each of them on the basis of one common share each for each $1.00 earned in revenue by the Company on a consolidated basis. With the completion of the Acquisition, the Company will now focus its efforts on the business of Coronus Subco. Mr.
